Name: Council Regulation (EEC) No 1034/77 of 17 May 1977 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables and Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit
 Type: Regulation
 Subject Matter: food technology;  agri-foodstuffs;  plant product;  marketing
 Date Published: nan

 Avis juridique important|31977R1034Council Regulation (EEC) No 1034/77 of 17 May 1977 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables and Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit Official Journal L 125 , 19/05/1977 P. 0001 - 0002 Greek special edition: Chapter 03 Volume 18 P. 0039 Spanish special edition: Chapter 03 Volume 12 P. 0115 Portuguese special edition Chapter 03 Volume 12 P. 0115 Finnish special edition: Chapter 3 Volume 8 P. 0207 Swedish special edition: Chapter 3 Volume 8 P. 0207 COUNCIL REGULATION (EEC) No 1034/77 of 17 May 1977 amending Regulation (EEC) No 1035/72 on the common organization of the market in fruit and vegetables and Regulation (EEC) No 2511/69 laying down special measures for improving the production and marketing of Community citrus fruit THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Article 21 (1) of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (2), as last amended by Regulation (EEC) No 795/76 (3), makes provision for the sale to the processing industry of certain categories of products withdrawn from the market under Article 18 or bought in under Article 19 of that Regulation ; whereas this method of disposal should be a normal method of disposal for products for which the other outlets laid down in Article 21 are not available for practical or technical reasons ; whereas this is the situation at the moment for blood oranges and the situation is likely to continue during the coming marketing years ; whereas, moreover, since oranges are in short supply in the Community, measures should be taken to prevent the destruction of oranges as far as possible; Whereas Articles 6 and 7 of Council Regulation (EEC) No 2511/69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit (4), as last amended by Regulation (EEC) No 793/76 (5), extended the granting of the marketing premium to include lemons until the end of the 1976/77 marketing year; Whereas these measures have encouraged the marketing of better quality products ; whereas such a trend should be furthered by retaining these measures in the coming marketing year ; whereas transport costs should therefore not be taken into account when calculating the reference price for lemons, HAS ADOPTED THIS REGULATION: Article 1 Article 21 of Regulation (EEC) No 1035/72 is hereby amended as follows: 1. The following shall be added to the first subparagraph of paragraph 1: "(c) the disposal of certain categories of blood oranges during the 1977/78,1978/79 and 1979/80 marketing years to the processing industry provided that no distortion of competition is thereby caused for the industries concerned within the Community." 2. The second subparagraph of paragraph 1 shall be replaced by the following: "Furthermore, it may be decided in accordance with the procedure laid down in Article 33, in the case of all products referred to in the first subparagraph, other than blood oranges until the end of the 1979/80 marketing year, to dispose of certain classes of such products to the processing industry provided that no distortion of competition is thereby caused within the Community for the industries concerned." (1)OJ No C 93, 18.4.1977, p. 11. (2)OJ No L 118, 20.5.1972, p. 1. (3)OJ No L 93, 8.4.1976, p. 6. (4)OJ No L 318, 18.12.1969, p. 1. (5)OJ No L 93, 8.4.1976, p. 1. 3. The second subparagraph of paragraph 3 shall be replaced by the following: "The disposal of products to the feedingstuffs industry and, until the end of the 1979/80 marketing year, the disposal of blood oranges to the processing industry shall be carried out by tendering procedure by the agency designated by the Member State concerned." Article 2 In the first indent of the first subparagraph of Article 23 (2) of Regulation (EEC) No 1035/72 "31 May 1977" shall be replaced by "31 May 1978". Article 3 In the second paragraph of Article 6 of Regulation (EEC) No 2511/69 "1 June 1977" shall be replaced by "1 June 1978." Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. Article 3 shall be applicable from 30 April 1977. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 1977. For the Council The President J. SILKIN